Citation Nr: 1108514	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-11 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral defective hearing.  

2.  Entitlement to service connection for a right hip disability.  

3.  Entitlement to service connection for a neck disability.  

4.  Entitlement to service connection for a right shoulder disability.  

5.  Entitlement to service connection for bilateral pes planus.  

6.  Entitlement to service connection for degenerative disc disease of the lumbar spine.  

7.  Entitlement to an evaluation in excess of 10 percent for residuals of traumatic brain injury (TBI), from the initial grant of service connection.  

8.  Entitlement to a compensable evaluation for perforation of the right tympanic membrane with jaw pain, from the initial grant of service connection.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from August 2002 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the RO.  

The issues of service connection for a neck and right shoulder disability, pes planus, and degenerative disc disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues addressed in this decision have been obtained by VA.  

2.  The Veteran is not shown to have a hearing loss at present which is related to service.  

3.  A right hip disability was not present in service or until many years thereafter, and there is no competent medical evidence that any current right hip disability is related to service or any incident there in.  

4.  The Veteran's residuals of TBI are mild headaches once a week; cognitive dysfunction or severe incomplete paralysis of the trigeminal nerve is not demonstrated.  

5.  The Veteran's right ear disability is currently evaluated at the maximum noncompensable evaluation under Diagnostic Code 6211.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or aggravated by service nor may any sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 4.85, 4.86, Part 4, Diagnostic Code 6100 (2010).  

2.  The Veteran does not have a right hip disability due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  

3.  An initial evaluation in excess of 10 percent for residuals of traumatic brain injury is not warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.124a, Diagnostic Codes 8045-9304 (2010).  

4.  An increased evaluation for perforation of the right tympanic membrane with jaw pain is not warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.20, 4.87, Diagnostic Code 6211 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in March 2008 (neck, low back, right hip, and TBI), and December 2008 (pes planus, hearing loss, right shoulder, and tympanic perforation).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA and available private medical records have been obtained and associated with the claims file.  The Veteran underwent multiple VA examinations during the pendency of the appeal, and was afforded an opportunity for a personal hearing, but declined.  Neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues addressed in this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and sensorineural hearing loss is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides:  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

38 C.F.R. § 3.385 (2010).  

Hearing Loss 

The Veteran contends that he has a hearing loss which he believes is related to exposure to acoustic trauma in service.  

While the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007).  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In this case, the Veteran is not shown to have a hearing loss for VA purposes at present.  

Audiological findings at the time of the Veteran's service enlistment examination in April 2002 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
5
10
LEFT
5
0
10
5
10

The service treatment records showed no complaints, treatment, abnormalities, or diagnosis referable to any hearing problems during service.  Audiological findings on the Veteran's service separation in July 2004 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
0
10
LEFT
5
0
10
0
10

When examined by VA in August 2008, the Veteran reported ear pain and some deafness for about three days after an IED explosion while serving in Iraq, and said that his hearing was not as good as it use to be.  The Veteran denied any history of ear infection, drainage, aural fullness/pressure, or trauma to his head or ears.  Audiometric findings were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
0
10
LEFT
5
10
15
10
20

Speech discrimination was 100 percent in each ear.  The Veteran's ear canals were clear with redness on the left tympanic membrane and inner half of the external auditory canal.  Tympanometry revealed Type "A" tympanograms for each ear consistent with normal middle ear function.  Contralateral acoustic reflexes were present and within normal limits from 500 to 4000 hertz, bilaterally.  The assessment was clinically normal hearing.  

In this case, there is no competent evidence of hearing loss for VA purposes at anytime either in service or at present.  The relevant question at issue is whether the Veteran has a hearing disability at present, as defined by 38 C.F.R. § 3.385, so as to meet the criteria for service connection for defective hearing.  The diagnostic findings on VA audiological examination in August 2008 failed to show any evidence of hearing loss for VA compensation purposes.  

Given the lack of competent diagnostic evidence showing that the Veteran has a hearing disability at present, as that term is defined in 38 C.F.R. § 3.385, the claim for defective hearing must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Right Hip Disability

The Veteran contends that he has a right hip disability which he believes is due to the detonation of an improvised explosive device, (IED) in service.  

The service treatment records showed no complaints, treatment, abnormalities, or diagnosis referable to any right hip problems.  On a post-deployment examination in June 2004, the Veteran denied any history of weakness, swollen, stiff or painful joints, back pain or muscle aches during his deployment in Iraq, and described his health as "excellent."  The Veteran also denied that he had any other injury or illness for which he did not seek medical attention while on deployment.  On a Report of Medical History for separation from service in May 2005, the Veteran specifically denied any history of arthritis, rheumatism, or bursitis, numbness or tingling, swollen or painful joints, bone, joint, or other deformity, or any functional impairment of his legs, and indicated that he had no other illness or injury.  On examination, the Veteran's musculoskeletal system was normal and there were no abnormalities referable to any right hip problems.  

Medical records from private chiropractor, received in April 2008, showed that the Veteran was treated for neck and back problems beginning in March 2008.  On initial consultation, the Veteran described the events surrounding the IED blast in service and reported that he hit his arm and elbow on the vehicle, but specifically denied any injury to his hips.  The chiropractic notes do not reflect any treatment, abnormalities, or diagnosis referable to any right hip problems.  

When examined by VA in August 2008, the Veteran reported that he first experienced some intermittent popping in the right hip around February 2008, but said that it had completely resolved and that he had no current hip problems.  He denied any history of injury or trauma to the right hip or any medical treatment, and said that he had no limitation of motion in the right hip.  Clinical examination of the right hip was within normal limits and showed no evidence of swelling, instability or functional impairment, and x-ray studies were normal.  The diagnosis was normal right hip.  The examiner opined, in essence, that the Veteran's history of popping in the right hip was not related in any way to the IED blast in service.  

While the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Direct service connection requires a finding that there is a current disability that has a relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In this case, while the Veteran may believe that he has a right hip disability that is related to service, he has not provided any competent evidence to substantiate that claim.  As indicated above, the Veteran does not claim, nor do the service treatment records show any evidence of a right hip injury or any complaints, treatment, abnormalities, or diagnosis for any right hip problems in service or at present.  Other than a reported history of intermittent popping in the right hip in 2008, and which has apparently resolved, there is no objective evidence of a current right hip disability.  

Based on the evidence discussed above, the Board finds that the Veteran's belief that he has a right hip disability at present which is related to service is not supported by any competent medical evidence and is of no probative value.  Buchanan v. Nicholson, supra; Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints); see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ("negative evidence" could be considered in weighing the evidence).  

Inasmuch as there is no objective evidence of a right hip injury, disease or disability in service or at present, and no competent medical evidence relating claimed disability to service, the Board finds no basis for a favorable disposition of the Veteran's appeal.  

In reaching its conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits of the claims for service connection.  Therefore, the Board is unable to identify a reasonable basis for a favorable disposition of the Veteran's claims.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102.  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2010).  



TBI

The schedular criteria by which traumatic brain injuries are rated were changed during the pendency of the Veteran's appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  These changes were made effective from October 23, 2008, and for claims filed on and after that date.  However, although the Veteran's claim was filed prior to that date, claimants such as the Veteran in the instant case, whose residuals of TBI were rated by VA under a prior provision of 38 C.F.R. § 4.124a, Diagnostic Code 8045 will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  Here, the RO considered the old and the revised rating criteria.  See March 2009 Statement of the Case.  

Where a law or regulation changes after a claim has been filed, but before the administrative and/or appeal process has been concluded, both the old and new versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The effective date rule established by 38 U.S.C.A. § 5110(g) (West 2002), however, prohibits the application of any liberalizing rule to a claim prior to the effective date of such law or regulation.  The Veteran does get the benefit of having both the old regulation and the new regulation considered for the period before and after the change was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may not apply revised schedular criteria to a claim prior to the effective date of the pertinent amended regulations).  Therefore, adjudication of the Veteran's claim of entitlement to an increased rating for the residuals of his TBI must include consideration of both the old and the new criteria.  

Under the old criteria for rating brain disease due to trauma under DC 8045, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., were rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints of brain disease due to trauma such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma were rated 10 percent and no more under diagnostic code 9304.  This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  

Moderate disability due to incomplete paralysis of the fifth (trigeminal) cranial nerve warrants a 10 percent rating.  An increased (30 percent) rating requires severe disability due to incomplete paralysis of the trigeminal nerve.  38 C.F.R. § 4.124a, DC 8205.  

Under the revised rating criteria, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  The relevant regulation is set out below:  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings - mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a combined mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.  

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.  

The rating schedule for evaluating cognitive impairment and other residuals of traumatic brain injury not otherwise classified is set out below:  

EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED

Facets of cognitive impairment and other residuals of TBI not otherwise classified:  

Memory, attention, concentration, executive functions:  

0	No complaints of impairment of memory, attention, concentration, or executive functions.  

1	A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  

2	Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  

3	Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  

Total	Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.  

Judgment:

0	Normal.  

1	Mildly impaired judgment.  For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

2 	Moderately impaired judgment. For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.

3	Moderately severely impaired judgment. For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

Total	Severely impaired judgment. For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities. Social interaction 0 Social interaction is routinely appropriate.

Social Interaction:  

0	Social interaction is routinely appropriate.  

1	Social interaction is occasionally inappropriate.  

2 	Social interaction is frequently inappropriate.  

3 	Social interaction is inappropriate most or all of the time.  

Orientation:  

0	Always oriented to person, time, place, and situation.  

1	Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.  

2	Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation.  

3	Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation.  

Total	Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation.  

Motor activity (with intact motor and sensory system):  

0	Motor activity normal.  

1	Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).  

2	Motor activity mildly decreased or with moderate slowing due to apraxia.  

3	Motor activity moderately decreased due to apraxia.  

Total	Motor activity severely decreased due to apraxia.  Visual spatial orientation.  

Visual spatial orientation:  

1	Mildly impaired.  Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system).  

2	Moderately impaired.  Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS.  

3	Moderately severely impaired.  Gets lost even in familiar surroundings, unable to use assistive devices such as GPS.  

Total	Severely impaired.  May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.  

Subjective symptoms:  

0	Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety.  

1	Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.  

2	Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.  

Neurobehavioral effects:

0	One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.  

1	One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  

2	One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  

3	One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.  

Communication:  

0	Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.  

1	Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas.  

2	Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas.  

3	Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs.  

Total	Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both. Unable to communicate basic needs.  Consciousness Total Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  

Consciousness:  

Total	Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  

38 C.F.R. § 4.124a (effective October 23, 2008).  

Historically, the evidence of record showed that the Veteran was exposed to an explosion from an IED during service in Iraq, which caused extensive damage to the vehicle he was riding in but did not result in any serious injuries to the occupants.  The Veteran reported that the concussion from the explosion caused him to strike his arm and elbow on the side of the vehicle, but that he was otherwise uninjured and did not lose consciousness or require any medical attention.  (See March 2008 chiropractic note).  

By rating action in December 2008, service connection was established for residuals of TBI manifested by headaches, and a 10 percent evaluation was assigned under the old criteria for DC 8045-9302; effective from February 25, 2008, the date of receipt of the Veteran's original claim.  38 C.F.R. § 3.400(b)(2).  

During the pendency of this appeal, the Veteran underwent comprehensive examinations by VA, including psychiatric, neurologic, orthopedic, and audiology evaluations to determine the extent and severity of any residual disability from the IED blast.  Multiple multiplanar MRI skull studies by VA in February 2008 were within normal limits and showed no evidence of any abnormalities or residual injury of the Veteran's brain.  On TBI VA examination in August 2008, the Veteran reported that he was shook-up and dazed by the IED blast, but had no residual symptoms after the incident or at present.  He denied any visual disturbance, seizures, fatigue, or musculoskeletal problems, and was not shown to have any orthopedic, psychiatric or neurological abnormalities other than mild headaches.  

On VA neurological examination in August 2008, the Veteran reported headaches about once a week, usually lasting about a half hour to an hour, and relieved by over-the-counter medication.  On examination, the Veteran had a normal gait, muscle tone, strength and bulk, sensation was intact in all dermatomes, and reflexes were within normal limits.  The diagnosis was post traumatic headaches, and the neurologist opined that the headaches were most likely caused by or the result of TBI.  

On VA psychiatric examination, the Veteran denied any functional problems and reported that he was in a work-study program and attending college.  The examiner noted that the Veteran was treated previously by VA for bipolar disorder with psychosis anxiety disorder and was incarcerated for 40 days after a reported bomb threat in early 2008.  On mental status examination, the Veteran was well oriented, his affect was flattened and blunted, and his reasoning was good.  His thought processes were logical, coherent, and relevant.  He was articulate, verbal and cooperative and exhibited good social skills.  There was no evidence of psychomotor impairment, his verbal comprehension, concentration and memory were good, but his sensorium was a bit cloudy.  Psychological testing showed the Veteran's IQ was within the superior to very superior range, his concentration and immediate memory appeared adequate, and his long-term memory and fund of general information was within the high/average range.  The diagnosis was psychotic disposition, not otherwise specified (NOS).  

The examiner commented that the Veteran was a high risk for further psychotic episodes, and was a potential risk for developing post traumatic stress disorder, but that he did not manifest or endorse any current signs or symptoms of PTSD.  The examiner saw no clear connection between the Veteran's current psychotic disorder and military service.  

Additional VA and private medical records showed that the Veteran was seen on numerous occasions for various maladies from 2007 to 2009.  The reports do not reflect any complaints, treatment or abnormalities referable to the Veteran's headache disorder.  

Applying the old criteria to the facts in this case, there is no evidence that the Veteran has multi-infarct dementia as a result of the cerebral concussion.  As noted above, purely subjective complaints such as, headaches, dizziness, insomnia, etc., recognized as symptomatic of brain trauma are rated 10 percent disabling and no more under diagnostic code 9304.  An evaluation in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 may not be assigned in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  As an increased rating for neurological disability under the old criteria requires severe disability due to incomplete paralysis of the trigeminal nerve, and the VA examinations during the pendency of this appeal have not demonstrated any objective neurological abnormalities or disability, a higher evaluation is not warranted under the old criteria.  

Under the revised criteria, while the Veteran demonstrated mild to borderline short-term memory deficit on VA psychological testing in August 2008, the examiner concluded that he did not have any psychiatric impairment due to the service-connected TBI.  As such, increased compensation would not be warranted under the memory, attention, concentration and executive facets.  With respect to the judgment, social interaction, orientation, neurobehavioral and communication facets, no psychiatric symptoms were attributed to the service-connected TBI on the August 2008 VA psychiatric examination.  Therefore, increased compensation is not warranted under any of these facets.  As for the visual spatial orientation and motor activity facets, the record reflects no motor impairment or visual disturbance attributable to the service-connected TBI.  

Additionally, an evaluation in excess of 10 percent is not warranted for the Veteran's residual headaches under the revised criteria if rated separately.  Under DC 8100 for migraine headaches, a 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months over the last several months; 30 percent with characteristic prostrating attacks occurring on average of once a month over the last several months, and 50 percent rating with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  In this case, the Veteran is not shown to have any prostrating attacks.  

Finally, the medical reports of record do not reflect any subjective symptoms that interfere with the Veteran's work or activities of daily living which are associated with or related to the service-connected TBI.  As a higher evaluation cannot be assigned unless there is a severity level of "2" in any of the categories of TBI set forth under the revised criteria, and findings warranting a level of "2" under any such category are not shown, a rating in excess of 10 percent for the service-connected headache residuals cannot be assigned under the new criteria.  

Right Tympanic Perforation

With respect to the Veteran's perforation of the right tympanic membrane with jaw pain, the Board notes that this disability is currently evaluated as noncompensably disabling under Diagnostic Code (DC) 6211.  This Code provides for a noncompensable (zero percent) evaluation for perforation of the tympanic membrane.  38 C.F.R. § 4.87.  As the Veteran is currently receiving the maximum available rating under DC 6211, and is not shown to have any additional disability or functional impairment associated with perforation of the right tympanic membrane with jaw pain, a higher evaluation is not available for this disability.  

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other code provides a basis for higher rating.  The objective findings on VA examination in August 2008 were essentially within normal limits and showed no evidence of perforation of the tympanic membrane or any additional pertinent abnormalities.  

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2010).  In this case, the Board finds that the manifestations of the Veteran's right ear disability and residuals of TBI are consistent with the schedular criteria, and there is no objective evidence that any manifestation related to his service-connected disabilities are unusual or exceptional.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  


ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for a right hip disability is denied.  

An increased evaluation for residuals of TBI is denied.  

An increased evaluation for perforation of the right tympanic membrane with jaw pain is denied.  


REMAND

As to the remaining issues on appeal, the Board finds that additional development must be accomplished prior to further consideration of the Veteran's appeal.  

Historically, the service treatment records do not show any specific injury or trauma to the Veteran's neck, low back or right shoulder during service, or any complaints or abnormalities referable to any foot problems.  On a Report of Medical History for separation from service in May 2005, the Veteran reported a history of low back and shoulder pain, but made no mention of any neck problems and denied any foot problems.  An examination at that time showed the Veteran's feet, spine, musculoskeletal and neurological systems were normal, and that he had normal arches of the feet.  

Private medical records showed that the Veteran was treated for low back, neck and bilateral foot problems in March 2008.  The diagnoses included sprains and strains of the lumbar spine, multiple subluxations of lumbar and cervical spine segments, and bilateral pes planus and plantar fasciitis.  

When examined by VA in August 2008, the Veteran denied any injury or trauma to his neck or back in service, but reported a history of low back pain and feeling like his neck had to "crack."  X-ray studies revealed disc space narrowing and degenerative facet disease at the L5-S1 level, and minimal disc space narrowing at C4-5.  There were no findings reported for the Veteran's right shoulder or feet.  The examiner opined that it was less likely than not that the Veteran's current neck and low back disabilities were related to the IED explosion in service.  

The Veteran's claims of service connection for flat feet and low back, neck, and right shoulder disabilities were denied by the RO in December 2008 and January 2009, on the basis that there was no evidence of any injury, treatment, abnormalities or diagnosis referable to any claimed disability in service and no competent evidence that any current disability was related to service.  

However, in a letter received in September 2009, a private chiropractor opined, in essence, that the Veteran's low back disability and bilateral flat feet were consistent with injury from carrying heavy equipment in service, and that his neck disability was consistent with whiplash injury from the IED explosion.  

A letter from another private chiropractor, received in October 2009, was to the effect that he recalled treating the Veteran for low back pain around February or March 2006, but that he was retired now and did not have any of his old treatment records.  

In order to establish service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, while a VA physician opined that the Veteran's current low back and neck disabilities were not related to the IED blast in service, he did not offer any assessment as to whether the disabilities were otherwise related to service.  The basis for the examiner's negative opinion was that the Veteran reported that his neck problems began in 2006, and that while there was a reported history of low back pain at separation, there was no objective evidence to establish the date of onset of his current low back disability.  

Concerning the neck disability, it should be noted that the date of onset of the Veteran's symptoms do not necessarily preclude a finding of service incurrence.  Service connection for degenerative arthritis may be established if manifested to a compensable degree within one year of service separation.  Hypothetically, therefore, if the Veteran's symptoms manifested in 2006 were due to degenerative changes in the cervical spine, such a finding could potentially provide a basis to establish service connection.  

The private chiropractor has offered a new theory for the cause of the Veteran's low back disability and flat feet, the latter of which was not considered or addressed by the VA examiner.

Regarding the Veteran's right shoulder, the evidence of record shows that he reported a history of shoulder problems in service and contends that he has had chronic problems ever since service.  However, he has never been afforded a VA examination to determine the nature and etiology of this claimed disability.  

In light of the foregoing, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED for the following action:  

1.  The Veteran should be afforded a VA orthopedic examination to determine the nature and etiology of any identified neck, right shoulder, or low back disability.  All indicated tests and studies should be performed.  The claims file should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  The examiner should provide an opinion as to whether it is at least as likely as not that any identified neck, right shoulder or low back disability had its onset in or is otherwise related to the Veteran's military service, (beyond any link to the concussive effects of an IED explosion).  The examiner should also indicate whether they agree or disagree with the chiropractor's opinion as to the etiology of the Veteran's low back disability, (carrying heavy equipment in service) and indicate the reasons for their agreement or disagreement.  

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  If the examiner is only able to theorize or speculate as to the relationship, if any, between any identified disability and service, this should be so stated.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

2.  The Veteran should be afforded a VA podiatry examination to determine the nature and etiology of any identified bilateral foot disability.  All indicated tests and studies are to be performed.  The claims file and a copy of this remand should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  If the Veteran has pes planus, the examiner should offer an opinion as to whether it is at least as likely as not that it was caused by or due to carrying heavy equipment in service or otherwise related to service.  If the examiner is only able to theorize or speculate as to the relationship, if any, between any identified disability and service, this should be so stated.  

3.  Thereafter, the AMC should readjudicate the claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


